In a matrimonial action, the defendant husband appeals from so much of (1) an order of the Supreme Court, Nassau County (Brucia, J.), dated May 25,1983, as denied his motion to eliminate or modify downward the alimony and child support provisions of an amended judgment of divorce between the parties, and (2) an order of the same court, dated July 8, 1983, as, upon renewal and reargument, adhered to the prior determination. K Appeal from the order dated May 25,1983 dismissed. That order was superseded by the order dated July 8,1983, made upon renewal and reargument. H Order dated July 8,1983, affirmed, insofar as appealed from. No opinion, f The respondent is awarded one bill of costs. Mollen, P. J., Titone, Weinstein and Rubin, JJ., concur.